DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 11 October 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/11/2019 and 03/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-12), machine (claims 13-18),  and article of manufacture (claims 19-20) which recite steps of obtaining standardized user data from a user; obtaining standardized provider data from providers; generating a list of matching providers by comparing the standardized user data to the standardized provider data; and narrowing the list of the matching providers by obtaining additional data from the user and comparing the additional data to the standardized provider data.

Step 2A Prong 1
These steps of matching a provider to a user, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing evaluations, judgement, and forming an opinion If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind and mathematical relationships & calculations but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-12, 14-18, and 20, 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as generating a list of matching providers by comparing the standardized user data to the standardized provider data amounts to invoking computers as a tool to perform 
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining standardized user data from a user and obtaining standardized provider data from providers amounts to mere data gathering , see MPEP 2106.05(g))
Dependent claims 2-12, 14-18, and 20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-12, 14-15, 17-18, and 20 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8 and 16 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as obtaining standardized user data from a user and obtaining standardized provider data from providers, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US20180018429A1).
Regarding claim 1, Rice discloses obtaining standardized user data from a user ([0009] “The system includes an interface configured to receive preference data related to the user.”) 
obtaining standardized provider data from providers ([0054] “The physician data for each of the physicians in the database may be obtained through a user interface presented to the physician using a process similar to that of the patient seen in FIGS. 3A-3H.”) 
generating a list of matching providers by comparing the standardized user data to the standardized provider data ([0025] “The database 108 may include data relating to one or more physicians, as well as patient preferences and profile data that may later be compared by the recommendation module 106 to identify one or more physicians for the patient.”) 
and narrowing the list of the matching providers by obtaining additional data from the user and comparing the additional data to the standardized provider data ([0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the user's electronic health records as described below.” [0039] “The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc. The server computer(s) may then match the user's refined filters to one or more matching physician profiles in database 108.”)  
Regarding claim 2, Rice discloses assigning values to the standardized user data in order to prioritize the standardized user data ([0044] “The user may input their responses, possibly including a value and weight for each response, into the user interface.” Also see Table 1.) 
Regarding claim 3, Rice discloses wherein the values assigned to the standardized user data are in a range of negative to positive values ([0053] “For example, the user may respond to questions using the positive or negative responses shown in FIGS. 3E-3F.”) 
Regarding claim 4, Rice discloses wherein the standardized user data includes records of data covering provider attributes ([0039] “Using the input user data relating to the user's health utility needs, the server computer(s) may proceed to the user/physician matching process in process block 600.” [0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the 
Regarding claim 5, Rice discloses wherein the assigning the values to the standardized user data includes assigning weights to the records of data ([0044] “The user may input their responses, possibly including a value and weight for each response, into the user interface. These responses may then be stored in database 108, possibly as patient profile data records 525. “) 
Regarding claim 6, Rice discloses wherein the records of data are assigned weights in view of importance to the user ([0045] “As seen in the tables above, each data record may also include a weight assigned by the user to the user's perceived importance of the attribute.”) 
 Regarding claim 7, Rice discloses wherein the additional data is standardized and has weights assigned to the standardized additional data 
Regarding claim 8, Rice discloses wherein the obtaining the additional data includes generating questions to the user to obtain the additional data ([0037] “Additionally or alternatively, at process block 202, the physician recommendation system 100 may prompt the user with specific questions regarding their preferences for a physician and provide responses to be used as recommendation criteria.”) 
Regarding claim 9, Rice discloses wherein the narrowing the list includes eliminating the matching providers by comparing the weighted additional data to the provider data ([0056] “Similarly, data may be received and stored for the filters data in process block 510 that will be compared with the input data that patients will enter when setting up their patient profile.” [0039] “The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc. The server computer(s) may then match the user's refined filters to one or more matching physician profiles in database 108.”)
Regarding claim 10, Rice discloses wherein the narrowing the list includes listing specific providers which remain after comparing the weighted additional data to the provider data ([0069] “In process block 580, the match may then be reordered according to any weighting, and may then be presented to the user.” [0071] “Another method of ranking physicians involves filtering recommendations based on users with common attributes.”) 
Regarding claim 11, Rice discloses wherein the user data is inputted by the user by providing remote access to user over a network so that the user can enter information in a collection of records in real time through a graphical user interface ([0026] “To begin, user preferences and profile data may be obtained from the patient through the interface 102, displayed on a client computer, and sent to the consumer preference module 110 at process block 202.”)
Regarding claim 12, Rice discloses wherein the provider data is inputted by the providers ([0054] “The physician data for each of the physicians in the database may be obtained through a user interface presented to the physician using a process similar to that of the patient seen in FIGS. 3A-3H.” [0055] “If a new system user and dentist, Dana, is looking to find an easier way to connect with her patients and make them feel more involved with their care,.....As shown, Elena may enter her NPI number and select the “GET STARTED” button to access the provider/physician profile setup.”)  
Regarding claim 13, Rice discloses a hardware memory device that stores program instructions of a matching tool ([0024] “The server computer(s) may therefore execute the method steps within one or more of the disclosed algorithm by sending instructions, possibly in the form of compiled and executable software code for any of the disclosed software modules, to a processor on the server computer(s).”) 
and a hardware processor that executes the program instructions ([0024] “The processor may then execute these instructions causing the server computer(s) to complete the disclosed method steps.”) 
obtain user data from a user ([0009] “The system includes an interface configured to receive preference data related to the user.”) 
standardize the user data into a format ([0047] “This downloaded data may be parsed, tokenized and/or analyzed to supplement the questionnaire response data according to a category and/or attribute assigned to each data received from, for example, a social media account and/or medical data database.”)
assign values to the standardized user data in order to prioritize the standardized user data ([0044] “The user may input their responses, possibly including a value and weight for each response, into the user interface.” Also see Table 1.) 
obtain provider data from providers ([0054] “The physician data for each of the physicians in the database may be obtained through a user interface presented to the physician using a process similar to that of the patient seen in FIGS. 3A-3H.”) 
standardize the provider data into the format ([0056] “By analogy to the patient profile processes in FIGS. 3A-3F, the provider/physician may enter data, or have data imported using third party APIs or other platforms to enter data about the services provided, which may be complimentary to the classification of service (e.g., Urgent or Emergency 405, Procedure or Specialty 410, or Primary Care 415) that patients will enter for their patient profile. Similarly, data may be received and stored for the filters data in 
generate a list of matching providers by comparing the prioritized user data to the provider data ([0025] “The database 108 may include data relating to one or more physicians, as well as patient preferences and profile data that may later be compared by the recommendation module 106 to identify one or more physicians for the patient.”) 
and narrow the list of the matching providers by obtaining additional data from the user and prioritizing the additional data ([0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the user's electronic health records as described below.” [0039] “The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc. The server computer(s) may then match the user's refined filters to one or more matching physician profiles in database 108.”)  
Regarding claim 14, the limitations are rejected for the same reasons as claim 4.
Regarding claim 15, the limitations are rejected for the same reasons as claim 5.
Regarding claim 16, 
Regarding claim 17, the limitations are rejected for the same reasons as claim 6.
Regarding claim 18, the limitations are rejected for the same reasons as claim 9.
Regarding claim 19, Rice discloses a computer program product for matching healthcare providers, the computer program product comprising computer readable program instructions stored on computer readable storage medium, the computer readable program instructions being executable on a computing device ([Claim 1] “A system comprising a processor executing instructions causing a server computer, coupled to an electronic network…”)
obtain user data from a user ([0009] “The system includes an interface configured to receive preference data related to the user.”) 
weight the user data in order of importance to the user ([0045] “As seen in the tables above, each data record may also include a weight assigned by the user to the user's perceived importance of the attribute.”) 
obtain provider data from providers ([0054] “The physician data for each of the physicians in the database may be obtained through a user interface presented to the physician using a process similar to that of the patient seen in FIGS. 3A-3H.”) 
generate a list of matching providers by comparing the weighted user data to the provider data ([0025] “The database 108 may include data relating to one or more physicians, as well as patient preferences and profile 
and calibrate the list of the matching providers by obtaining additional data from the user and assigning weights to the additional data ([0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the user's electronic health records as described below.” [0039] “The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc. The server computer(s) may then match the user's refined filters to one or more matching physician profiles in database 108.”)  
Regarding claim 20, the limitations are rejected for the same reasons as claim 9.


Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Chen, X., Zhao, L., Liang, H., & Lai, K. K. (2019). Matching patients and healthcare service providers: a novel two-stage method based on knowledge rules and OWA-NSGA-II algorithm. Journal of Combinatorial Optimization, 37(1), 221-247.

This reference is relevant since is describes matching patients and healthcare providers using a novel algorithm.

Conclusion



  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626